 
REAFFIRMATION AND RATIFICATION AGREEMENT
 
July 17, 2007
Laurus Master Fund, Ltd.
c/o Laurus Capital Management, LLC
335 Madison Avenue 10th Floor
New York, New York 10017
 
Ladies and Gentlemen:
 
Reference is hereby made to each of the (i) Securities Purchase Agreement, dated
June 30, 2005, between Laurus Master Fund, Ltd. (the “Purchaser”) and Windswept
Environmental Group, Inc. (the “Company”) (as amended, modified or supplemented
from time to time, the "Purchase Agreement"); (ii) Amended and Restated Secured
Convertible Term Note dated September 29, 2006, issued by the Company in favor
of Purchaser, in the aggregate principal amount of $5,942,175.00 (as amended,
modified or supplemented from time to time, the "Note"); (iii) Option Agreement
(as amended, modified or supplemented from time to time, the "Option"), dated
June 30, 2005, between the Purchaser and the Company granting Purchaser the
right to purchase 30,395,179 shares of the Company's common stock, par value
$0.0001 per share (the "Common Stock") at an exercise price of $.0001 per share;
(iv) Common Stock Purchase Warrant (as amended, modified or supplemented from
time to time, the "Warrant"), dated June 30, 2005, issued by the Company to
Purchaser granting Purchaser the right to purchase 13,750,000 shares of the
Common Stock; (v) Master Security Agreement (as amended, modified or
supplemented from time to time, the "Security Agreement"), dated June 30, 2005,
by and among the Purchaser, the Company and its wholly owned subsidiaries,
Trade-Winds Environmental Restoration Inc., a New York corporation
("Trade-Winds"), and North Atlantic Laboratories, Inc., a New York corporation
("North Atlantic" and together with Trade-Winds, the "Subsidiaries"); (vi) Funds
Escrow Agreement (the "Escrow Agreement"), dated June 30, 2005, by and among the
Purchaser, the Company and Loeb & Loeb LLP; (vii) Registration Rights Agreement,
dated June 30, 2005, by and between the Purchaser and the Company (as amended,
modified or supplemented from time to time, the "Registration Rights
Agreement"); (viii) Stock Pledge Agreement dated June 30, 2005, by and among the
Purchaser, the Company and the Subsidiaries (as amended, modified or
supplemented from time to time, the "Pledge Agreement"); (ix) the Guaranty dated
June 30, 2005 issued by Michael O’Reilly to the Purchaser (as amended, modified
or supplemented from time to time, the “O’Reilly Guaranty”); and (x) Subsidiary
Guarantee, dated June 30, 2005, issued by each of the Subsidiaries to the
Purchaser (as amended, modified or supplemented from time to time, the
“Subsidiary Guarantee”). (the documents referred to in each of the preceding
clauses (i) through (x) are collectively referred to herein as the “Existing
Security and Guaranty Agreements”).
 
To induce Laurus to provide additional financial accommodations to the Company
evidenced by (i) that certain Second Amended and Restated Secured Term Note,
dated the date hereof, made by the Company in favor of Laurus (as amended,
modified or supplemented from time to time, the “Amended and Restated Laurus
Term Note”) each of the Company, Trade-Winds and North Atlantic hereby jointly
and severally:
 

--------------------------------------------------------------------------------


 
(a) represents and warrants to Laurus that it has reviewed and approved the
terms and provisions of Amended and Restated Laurus Term Note and the documents,
instruments and agreements entered into in connection therewith;
 
(b) acknowledges, ratifies and confirms that all indebtedness incurred by, and
all other obligations and liabilities of, each of the Company, Trade-Winds and
North Atlantic under the Amended and Restated Laurus Term Note are (i)
“Obligations” under, and as defined in the Subsidiary Guaranty, (ii)
“Obligations” under, and as defined in, the Master Security Agreement and (iii)
“Obligations” under, and as defined in, the Stock Pledge Agreement;
 
(c) acknowledges, ratifies and confirms that each of the Amended and Restated
Laurus Term Note are “Documents” under, and as defined in, each of the
Subsidiary Guaranty, the Master Security Agreement and the Stock Pledge
Agreement ;
 
(d) acknowledges, ratifies and confirms that all of the terms, conditions,
representations and covenants contained in the Existing Security and Guaranty
Agreements are in full force and effect and shall remain in full force and
effect after giving effect to the execution and effectiveness of each of the
Amended and Restated Laurus Term Note;
 
(e) represents and warrants that no offsets, counterclaims or defenses exist as
of the date hereof with respect to any of the undersigned’s obligations under
any Existing Security and Guaranty Agreement;
 
(f) acknowledges, ratifies and confirms the grant by each of the Company,
Trade-Winds and North Atlantic to Laurus of a security interest in the assets of
(including the equity interests owned by) each of the Company, Trade-Winds and
North Atlantic, respectively, as more specifically set forth in the Existing
Security and Guaranty Agreements; and
 
(g) The Company shall use the net proceeds from its sale of the Amended and
Restated Term Note solely for working capital purposes. Under no condition will
the proceeds from the sale of the Amended and Restated Term Note be used by the
Company, Trade-Winds or North Atlantic to reduce existing debt of the Company,
Trade-Winds or North Atlantic including but not limited to monies owed to
Spotless Plastics (USA), Inc. The Company agrees to furnish the Purchaser with
all written evidence that it may reasonably require with documenting such use of
proceeds.
 
[The remainder of this page is intentionally left blank]
 
2

--------------------------------------------------------------------------------


 
This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.
 
Very truly yours,
   
WINDSWEPT ENVIRONMENTAL
GROUP, INC.
   
By:
/s/Michael O’Reilly 
Name:
 
Title
         
TRADE-WINDS ENVIRONMENTAL
RESTORATION INC.
   
By:
/s/Michael O’Reilly
Name:
 
Title
         
NORTH ATLANTIC LABORATORIES,
INC.
   
By:
/s/Michael O’Reilly
Name:
 
Title
 



Acknowledged and Agreed to by:


LAURUS MASTER FUND, LTD.
 
By:
/s/David Grin  
Name:
 
Title:

 
3

--------------------------------------------------------------------------------


 